EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Lynn O’Sullivan (Reg. No. 65,618) on 4 March 2021 (except for the first specification amendment).

Election/Restrictions
The restriction election requirement mailed on 15 September 2020 has been fully withdrawn because Claims 1-10 are cancelled.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 11, last three lines, “a connecting member pivotally connected to the base and connected to an adjacent one of the arms, wherein the connectinq member comprises a cover, and the adiacent one of the arms surrounds the cover” has been replaced by - - an elevator member pivotally connected to the base and connected to an adjacent one of the arms, the elevator member being configured to elevate components of the multiaxial robot arranged after the elevator member relative 
wherein the surrounding portion of the adjacent one of the arms is slidably connected to a first engaging portion of the elevator member via a second engaging portion of the adjacent one of the arms;
wherein the first engaging portion of the elevator member is disposed externally relative to the surrounding portion of the adjacent one of the arms - -.

Claim 12 has been cancelled.

In Claims 13-16, line 1, “claim 12” has been replaced by - - claim 11 - -.

IN THE SPECIFICATION
In original specification paragraph [0041], line 1, “more detailed” has been replaced by - - more detail - -.

In original specification paragraph [0041], last line, at the end of the line, - - In addition, the first arm 112 further includes a surrounding portion 112b surrounding the cover 134. - - has been added.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: in Fig. 1A, 130A should be 130. In Fig. 1B, item 112b should be added.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Response to Arguments
Applicant’s arguments, see pp. 5-7, filed 25 February 2021, with respect to the claim rejections have been fully considered and are persuasive.  The claim rejections of 7 December 2020 have been withdrawn. 

Reasons for Allowance
Claims 11 and 13-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
The independent claim overcomes the prior art since it requires that the first engaging portion of the elevator member is disposed externally relative to the surrounding portion of the adjacent one of the arms in combination with the other claim limitations.
The prior art of record does not disclose this combination of limitations. For example, US Patent No. 5,570,992 to Lemelson discloses first engaging portion 36 of elevator member 11 (FIG. 3) and surrounding portion 13 of the adjacent one of arms 16, however, Lemelson does not disclose that first engaging portion 36 of elevator member 11 is disposed externally relative to the surrounding portion 13 of the adjacent one of arms 16 in combination with the other claim limitations. Similarly, other prior references do not disclose all the limitations of the independent claim. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For US 2012/0134769, FIG. 2A, there is no elevator member for cap at 216 (does not slide). (This is also for US 5184601, item 26).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652